UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 16 , 2016 ( September 15 , 201 6 ) Date of Report ( Date of earliest event reported ) MCORPCX, INC . (Exact name of registrant as specified in its charter) California 000-54918 26-0030631 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 201 Spear Street, Suite 1100, San Francisco, California (Address of principal executive offices) (Zip Code) 415-526-2655 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events On September 15, 2016 Mr. Giuseppe Perone resigned from his position as corporate Secretary of McorpCX, Inc. (the “Company”), effective immediately. Mr. Perone has served as Secretary since November 2015. Mr. Perone’s decision to resign was for personal reasons and was not related to any disagreement with the Company's management on any matter related to the Company's operations, policies or practices. In his place the Company’s board of directors has nominated Michael Hinshaw, the Company’s President and CEO, to act as interim Secretary until such time as a suitable permanent replacement for Mr. Perone can be found. A copy of the Company’s press release announcing Mr.Perone’s resignation is attached hereto as Exhibit 99.1. ITEM 9.01Exhibits 99.1Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. McorpCX , INC. Date: September 16, 2016 By: /s/ MICHAEL HINSHAW Name: Michael Hinshaw Title: President -2- EXHIBIT INDEX Exhibit No. Exhibit Press Release -3-
